         pro hac vice

Attorneys for Konecranes Global Corporation
   Kenneth P. Kula                     Kristen T. Gallagher




         pro hac vice




                                             pro hac vice

                                    Attorneys for Konecranes Global Corporation

Attorneys for Defendant Mode Tech
(Beijing) Co., Ltd.
   The Court VACATES its order at Docket No. 49. The Court GRANTS the parties'

amended discovery plan at Docket No. 48 and DENIES the discovery plan at Docket

No. 46.

   The Court VACATES the scheduling conference set for April 30, 2019, at 10:00
a.m.
IT IS SO ORDERED.

DATED: April 30, 2019




                                  ______________________________________
                                  NANCY J. KOPPE
                                  UNITED STATES MAGISTRATE JUDGE
